DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 7, 2022. 
Claims 1 and 19-20 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on November 7, 2022 have been fully considered. However, the newly amended limitation “determining an optimal page size based on an Input/Output (I/O) size generated by the application” is not supported in the specification, and therefore, constitutes new matter as outlined in the rejection below. 
Furthermore, DEVENDRAN teaches the above limitation ([0046-0047] teach application run-time memory optimizer dynamically altering the page size used by the application by promoting page sizes of applications based on an application’s behavior and on its demand on resources, where the run-time memory optimizer continuously monitors and optimizes applications based on the applications demand and the available memory resources; [0081] teaches performance projections 706 is a statistical modeling for a monitored application’s data, evaluating the number of translation lookaside buffer misses that would have occurred if the monitored application were using a different page size (i.e. based on I/O size used/generated by the application); [0068] also teaches page promotion/demotion process altered based on the applications’ workload demands; [0094-0096] also teach determining whether the monitored application would experience an improvement in the number of translation lookaside buffer misses for a different projected page size and dynamically altering the page size used by the application, where DEWEY [0029] & [0033] above teach the storage array with the snapshot tree) as shown in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 19-20, the claim limitation “determining an optimal page size based on an Input/Output (I/O) size generated by the application” is not supported in the specification, and therefore, constitutes new matter. Although Applicant points to page 4 line 6-20, page 5 lines 13-18, and page 6 line 1-5 of Applicant’s specification for support, the cited sections do not recite determining an optimal page size based on an Input/Output (I/O) size generated by the application, but rather determining the optimal size according to application(s) operating to reduce the resources wasted when the current page is too big or too small for the workload. If Applicant disagrees that the claim limitation of claims 1 and 19-20 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claims 2-18, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DEWEY (Pub. No.: US 2017/0300247 A1), hereafter DEWEY, in view of XIAO (Pub. No.: US 2018/0307428 A1), hereafter XIAO, DEVENDRAN (Pub. No.: US 2012/0054466 A1), hereafter DEVENDRAN, and IDREOS (Pub. No.: US 2021/0279237 A1), hereafter IDREOS.
Regarding claim 1, DEWEY teaches:
A method for optimizing page size associated with a snapshot tree associated with a storage array (DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree, where [0033] teaches that a storage array that a user creates and manages are part of a snap tree which may include base volume and any snaps of volumes);
creating a new snapshot tree based on the snapshot tree (DEWEY [0044-0045] teaches generating a new Tree Structure block (TSB) to capture the snapshot tree shape and copy the new TSB to the remote storage system).
DEWEY does not appear to explicitly teach the method comprising: collecting current page size information associated with the snapshot tree, the current page size information associated with an application executing on the storage array; determining an optimal page size for the application executing on the storage array comprising the snapshot tree; the new snapshot tree comprising the optimal page size, the new snapshot tree created to change the current page size associated with the executing application to the optimal page size. 
However, DEWEY in view of XIAO teaches method comprising: collecting current page size information associated with the snapshot tree (XIAO [0038] teaches a method of obtaining data, a size and a data structure type of the data, to which is stored in an allocated block according to the size and added to a block list structure or a tree-shaped structure according to data structure type; see also claim 1; see also DEWEY [0029] & [0033] above for the snapshot tree).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY and XIAO before them, to include XIAO’s obtaining information associated with a tree-shaped structure in DEWEY’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to significantly reduce memory overhead data management and can store data more compactly/efficiently as taught by XIAO [0087]. Furthermore, XIAO [0093] also teaches that reducing memory overhead of management and enhancement of the utilization rate of memory can be accomplished by adding blocks to a block list structure or a tree-shaped structure according to the data structure type.
DEWEY in view of XIAO does not appear to explicitly teach the current page size information associated with an application executing on the storage array; determining an optimal page size based on an Input/Output (I/O) size generated by the application, for the application executing on the storage array comprising the snapshot tree; the new snapshot tree comprising the optimal page size, the new snapshot tree created to change the current page size associated with the executing application to the optimal page size. 
However, DEWEY in view of XIAO and DEVENDRAN teaches the current page size information associated with an application executing on the storage array; determining an optimal page size based on an Input/Output (I/O) size generated by the application, for the application executing on the storage array comprising the snapshot tree (DEVENDRAN [0046-0047] teach application run-time memory optimizer dynamically altering the page size used by the application by promoting page sizes of applications based on an application’s behavior and on its demand on resources, where the run-time memory optimizer continuously monitors and optimizes applications based on the applications demand and the available memory resources; [0081] teaches performance projections 706 is a statistical modeling for a monitored application’s data, evaluating the number of translation lookaside buffer misses that would have occurred if the monitored application were using a different page size (i.e. based on I/O size used/generated by the application); [0068] also teaches page promotion/demotion process altered based on the applications’ workload demands; [0094-0096] also teach determining whether the monitored application would experience an improvement in the number of translation lookaside buffer misses for a different projected page size and dynamically altering the page size used by the application, where DEWEY [0029] & [0033] above teach the storage array with the snapshot tree);
[…] to change the current page size associated with the executing application to the optimal page size (see DEVENDRAN [0046-0047] & [0094-0096]) above).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, and DEVENDRAN before them, to include DEVENDRAN’s application run-time memory optimizer in DEWEY and XIAO’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to reduce the number of entries in the page frame table and improve performance by reducing latency for page look-ups upon a cache miss as taught by DEVENDRAN ([0008]).
DEWEY in view of XIAO and DEVENDRAN does not appear to explicitly teach the new snapshot tree comprising the optimal page size, the new snapshot tree created to change the current page size. 
However, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the new snapshot tree comprising the optimal page size (IDREOS [0023] teaches determining an optimal chunk size (i.e. page size) based at least in part on a number of segment trees; [0098-0103] teach an optimal chunk size that is used in part of segment trees, where DEWEY [0029] & [0033] above teach the snapshot tree),
the new snapshot tree created to change the current page size (see IDREOS [0096-0107], where optimal chunk size is determined to optimize the query performance, where [0084] teaches the data canopy receives the query from the user or application; see also [0154-0155]; [0098-0103] teach an optimal chunk size that is used in part of segment trees, where DEWEY [0029] & [0033] above teach the snapshot tree).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, and IDREOS before them, to include IDREOS’s segment trees in DEWEY, XIAO, and DEVENDRAN’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to provide a way to utilize different trees sizes such that it will reduce response time and accessed data since searching through one big tree segment or a whole data set would be less effective in time and resources as taught by IDREOS ([0071] and [0164]).
Regarding claim 19, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. DEWEY also teaches A system (see DEWEY [0033] & FIG. 1).
Regarding claim 20, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. DEWEY also teaches A computer program product […] comprising: a computer readable storage medium having computer executable program code embodied therewith, the program code executable by a computer processor (see DEWEY [0110]).
Regarding claim 4, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 1 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS also teaches:
wherein determining the optimal page size for the snapshot tree comprises: determining an optimal page size for an application executing on a volume comprising the snapshot tree, the storage array comprising the volume (see IDREOS [0023], [0098-0107], and [0154-0155] as taught above in reference to claim 1 for determining an optimal chunk size based at least in part on a number of segment trees, where DEWEY [0033] teaches that a storage array that a user creates and manages are part of a snap tree which may include base volume and any snaps of volumes).
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, and IDREOS as set forth in claim 1 is equally applicable to claim 4. 
Regarding claim 5, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 1 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS also teaches:
wherein determining the optimal page size for the snapshot tree comprises: determining a respective optimal page size for each snapshot tree of a plurality of snapshot trees associated with the storage array (see IDREOS [0023], [0098-0107], and [0154-0155] as taught above in reference to claim 1 for determining an optimal chunk size based at least in part on a number of segment trees, where DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree, and DEWEY [0033] teaches that a storage array that a user creates and manages are part of a snap tree which may include base volume and any snaps of volumes). 
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, and IDREOS as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 1 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS also teaches:
wherein creating the new snapshot tree based on the snapshot tree comprises: creating the new snapshot tree with the optimal page size (DEWEY [0044-0045] teach generating a new Tree Structure block (TSB) to capture the snapshot tree shape and copy the new TSB to the remote storage system, where IDREOS [0023] teaches determining an optimal chunk size based at least in part on a number of segment trees),
the new snapshot tree comprising a snapshot tree structure associated with the snapshot tree (DEWEY [0042] teaches determining and saving a snapshot tree structure of a primary storage system with a TSB and applying the tree structure changes at a remote storage system);
copying the snapshot tree to the new snapshot tree (DEWEY [0034] teaches a snap tree may be replicated (i.e. copied) as an entity with consistency semantics to a remote storage system, to which the user may schedule a replication of the entire tree, which includes data images in the tree at the point in time and not just the data image of a volume or volume group; see also DEWEY [0044]). 
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, and IDREOS as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 7, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 6 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS also teaches:
wherein copying the snapshot tree to the new snapshot tree comprises: traversing the snapshot tree (IDREOS [0092] teaches traversing a segment tree, where DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree; see also IDREOS [0106]);
copying each node from the snapshot tree to the new snapshot tree (DEWEY [0044-0045] teach generating a new Tree Structure block (TSB) to capture the snapshot tree shape and copy the new TSB to the remote storage system). 
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, and IDREOS as set forth in claim 1 is equally applicable to claim 7.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, and IDREOS as applied to claim 1 above, and further in view of STIGSEN (Pub. No.: US 2015/0088844 A1), hereafter STIGSEN, and CHAKANKAR (Pub. No.: US 2019/0065322 A1), hereafter CHAKANKAR.
Regarding claim 2, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 1 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
modifying a pointer to point from the snapshot tree to the new snapshot tree; and deleting the snapshot tree.
However, STIGSEN teaches modifying a pointer to point from the snapshot tree to the new snapshot tree (STIGSEN [0124] teaches a new B-tree may be created with new data to which pointers are adjusted while also leaving copies of the old version). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, and STIGSEN before them, to include STIGSEN’s adjusting pointers in DEWEY, XIAO, DEVENDRAN, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to allow the possibility for roll back to early transactions without significant storage overhead as taught by STIGSEN ([0124]).
DEWEY in view of XIAO, DEVENDRAN, IDREOS, and STIGSEN does not appear to explicitly teach deleting the snapshot tree.
However, CHAKANKAR teaches the limitation (CHAKANKAR [0123] teaches to remove a snapshot tree from memory, the root node of the snapshot tree is deleted).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, STIGSEN, and CHAKANKAR before them, to include CHAKANKAR’s removing snapshot tree in DEWEY, XIAO, DEVENDRAN, IDREOS, and STIGSEN’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to provide a way to free up limited space available in a storage system as well as reduce the amount of time to run queries on the databases as taught by CHAKANKAR ([0128]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, and IDREOS as applied to claim 1 above, and further in view of CROWE (Pub. No.: US 2018/0121237 A1), hereafter CROWE.
Regarding claim 3, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 1 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
wherein collecting the current page size information associated with the snapshot tree comprises: monitoring Input/Output (I/O) size of data during execution of at least one application.
However, CROWE teaches the limitation (CROWE [0055] teaches an algorithm applied to data collected to analyze the application performance to which the collected data may include read/write mix, I/O block sizes and patterns, throughput and input/output operations per second, etc.; CROWE [0080] also teaches a recommendation engine that checks if there are problems regarding I/O operations and the size of the block). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, and CROWE before them, to include CROWE’s analyzation of application performance in DEWEY, XIAO, DEVENDRAN, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to provide a way for improving performance by considering the characteristics of the workload such as I/O patterns as taught by CROWE ([0078-0080]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, and IDREOS as applied to claim 7 above, and further in view of OYAMADA (Pub. No.: US 2018/0121509 A1), hereafter OYAMADA, and HASHIMOTO (Pub. No.: US 2015/0370726 A1), hereafter HASHIMOTO.
Regarding claim 8, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 7 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
wherein copying each node from the snapshot tree to the new snapshot tree comprises: splitting a page of the current page size into a plurality of pages of the optimal page size; and writing the plurality of pages to the new snapshot tree.
However, OYAMADA teaches splitting a page of the current page size into a plurality of pages of the optimal page size (OYAMADA [0097-0099] teach an optimum block size estimation unit that estimates a block size to which a block creation unit divides the data set into blocks of the estimated size; see also OYAMADA [0060-0063] & [0074-0078]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, and OYAMADA before them, to include OYAMADA’s optimum block size estimation in DEWEY, XIAO, DEVENDRAN, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to minimize an average cost of deriving an answer to a query as taught by OYAMADA ([0026-0030]).
DEWEY in view of XIAO, DEVENDRAN, IDREOS, and OYAMADA does not appear to explicitly teach writing the plurality of pages to the new snapshot tree. 
However, HASHIMOTO teaches the limitation (HASHIMOTO [0045-0047] teach an external input/output unit that executes reading and writing for the page table tree and a verifier tree, where [0190] teaches blocks that correspond to unit of pages which establishes the page table tree).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, OYAMADA, and HASHIMOTO before them, to include HASHIMOTO’s page writing in DEWEY, XIAO, DEVENDRAN, IDREOS, and OYAMADA’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to help enhance memory-use efficiency and reduce data copy processing through improving the proficiency of write processing as taught by HASHIMOTO ([0136] & [0512]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, and IDREOS as applied to claim 7 above, and further in view of DIXIT (Pub. No.: US 2020/0226107 A1), hereafter DIXIT, and HASHIMOTO.
Regarding claim 9, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 7 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
wherein copying each node from the snapshot tree to the new snapshot tree comprises: merging a plurality of pages into a page of the optimal page size; and writing the page of the optimal page size to the new snapshot tree.
However, DIXlT teaches wherein copying each node from the snapshot tree to the new snapshot tree comprises: merging a plurality of pages into a page of the optimal page size (DIXlT [0035] teaches coalescing multiple contiguous file blocks and size of file blocks to optimize computing resource utilization and performance; see also DIXIT [0041] and claim 2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, IDREOS, and DIXlT before them, to include DIXlT’s coalescing multiple contiguous blocks in DEWEY, XIAO, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to improve data optimization and reduce physical storage capacity requirements as taught by DIXIT ([0038-0039] & [0054]).
DEWEY in view of XIAO, DEVENDRAN, IDREOS, and DIXlT does not appear to explicitly teach writing the page of the optimal page size to the new snapshot tree. 
However, HASHIMOTO teaches the limitation (HASHIMOTO [0045-0047] teach an external input/output unit that executes reading and writing for the page table tree and a verifier tree, where [0141] teaches a state of writing from external memory to internal memory is managed; IDREOS [0023] also teaches determining an optimal chunk size based at least in part on a number of segment trees).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, DIXlT, and HASHIMOTO before them, to include HASHIMOTO’s page writing in DEWEY, XIAO, DEVENDRAN, IDREOS, and DIXlT’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to help enhance memory-use efficiency and reduce data copy processing through improving the proficiency of write processing as taught by HASHIMOTO ([0136] & [0512]).
Regarding claim 10, DEWEY in view of XIAO, DEVENDRAN, IDREOS, DIXlT, and HASHIMOTO teaches the elements of claim 9 as outlined above. DEWEY in view of XIAO, , DEVENDRAN, IDREOS, DIXlT, and HASHIMOTO also teaches:
wherein merging the plurality of pages into the page of the optimal page size comprises: merging a plurality of consecutive pages into the page of the optimal page size (DIXIT [0035] discloses coalescing multiple contiguous file blocks and size of file blocks to optimize computing resource utilization and performance; see also DlXIT [0041] and claim 2). 
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, IDREOS, DIXlT, and HASHIMOTO as set forth in claim 9 is equally applicable to claim 10.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, and IDREOS as applied to claim 7 above, and further in view of AMIT (Pub. No.: US 2013/0318052 A1), hereafter AMIT.
Regarding claim 11, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 7 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
wherein copying each node from the snapshot tree to the new snapshot tree comprises: for each hash handle in each node of the snapshot tree, reading a page associated with the hash handle; and writing data associated with the page associated with the hash handle to a node in the new snapshot tree, wherein the data is written according to the optimal page size.
However, DEWEY in view of XIAO, DEVENDRAN, IDREOS, and AMIT teaches wherein copying each node from the snapshot tree to the new snapshot tree comprises: for each hash handle in each node of the snapshot tree, reading a page associated with the hash handle (AMIT [0019-0020] & [0025] teach cluster hosts/nodes part of a system includes the hash calculation module, where AMIT [0029-0031] teach calculating a hash value on each data chunk for a read operation, and DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree);
writing data associated with the page associated with the hash handle to a node in the new snapshot tree, wherein the data is written according to the optimal page size (AMIT [0029-0031] teach calculating a hash value on each data chunk for a write operation of data to/from storage, where IDREOS [0023] teaches determining the optimal chunk size based at least in part on a number of segment trees).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, DEVENDRAN, XIAO, IDREOS, and AMlT before them, to include AMlT’s hash calculation module in DEWEY, DEVENDRAN, XIAO, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to improve the efficiency and verification process of a system by reducing/eliminating duplicate data deduplication and storage as taught by AMIT ([0033-0034]).
Regarding claim 12, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 7 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
calculating a new hash handle for each page written to the new snapshot tree.
However, DEWEY in view of XIAO, DEVENDRAN, IDREOS, and AMIT teaches the limitation (AMIT [0029-0031] teach calculating a new hash value for the data chunk of the current write operation, where DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, and AMlT before them, to include AMlT’s hash calculation module in DEWEY, XIAO, DEVENDRAN, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to improve the efficiency and verification process of a system by reducing/eliminating duplicate data deduplication and storage as taught by AMIT ([0033-0034]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, and IDREOS as applied to claim 7 above, and further in view of BAJAJ (Pub. No.: US 2019/0332490 A1), hereafter BAJAJ.
Regarding claim 13, DEWEY in view of XIAO, DEVENDRAN, and IDREOS teaches the elements of claim 7 as outlined above. DEWEY in view of XIAO, DEVENDRAN, and IDREOS does not appear to explicitly teach:
determining a changeset in the snapshot tree; and updating the new snapshot tree with the changeset to synchronize the new snapshot tree with the snapshot tree.
However, BAJAJ teaches determining a changeset in the snapshot tree (BAJAJ [0027-0028] teach determining one or more data blocks that have changed since a last backup snapshot; see also BAJAJ [0019]);
updating the new snapshot tree with the changeset to synchronize the new snapshot tree with the snapshot tree (BAJAJ [0024-0025] teach a root node that has pointers to one or more intermediate nodes as well as a leaf node of a snapshot tree which corresponds to a data brick in which data bricks may be modified; subsequently, a write may occur in the system in which a portion of a data brick may be modified, and if a subsequent backup snapshot is performed, the snapshot tree is modified to reflect the data brick modification).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, and BAJAJ before them, to include BAJAJ’s determining change since last backup snapshot in DEWEY, XIAO, DEVENDRAN, and IDREOS’ storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to reduce the amount of time and resources needed to restore a system back to a moment in time that ensures recovery of data through fully hydrated backup snapshots as taught by BAJAJ ([0022] & [0031]).
Regarding claim 14, DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ teaches the elements of claim 13 as outlined above. DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ also teaches:
wherein updating the new snapshot tree with the changeset comprises: creating a new snapshot of the snapshot tree that includes the changeset; and copying the new snapshot to the new snapshot tree (BAJAJ [0025] teaches if a write were to occur in the system since a last backup snapshot such as one or more data blocks comprising the data brick is modified, then a subsequent backup snapshot is performed, and the snapshot tree is modified to reflect the data brick modification; see also BAJAJ [0060]).
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, IDREOS, and BAJAJ as set forth in claim 13 is equally applicable to claim 14. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ as applied to claims 13-14 above, and further in view of SADANANDA (Pub. No.: US 2017/0300505 A1), hereafter SADANANDA.
Regarding claim 15, DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ teaches the elements of claim 14 as outlined above. DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ does not appear to explicitly teach:
wherein the new snapshot is created when the changeset does not meet a threshold.
However, SADANANDA teaches the limitation (SADANANDA [0035-0036] teach a new snapshot is created when the snapshot delta count is greater than a corresponding threshold value, i.e. SADANANDA's being greater than a threshold value is seen as not less than a threshold value of this claim, i.e. not meeting a threshold).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA before them, to include SADANANDA’s evaluation of change in data and a threshold in DEWEY, XIAO, DEVENDRAN, IDREOS, and BAJAJ’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to minimize data loss caused by delay in snapshot creating as well as minimizing storage space waste due to creation of snapshots having similar or the same data as taught by SADANANDA ([0016]).
Regarding claim 16, DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ teaches the elements of claim 13 as outlined above. DEWEY in view of XIAO, DEVENDRAN, IDREOS, and BAJAJ does not appear to explicitly teach:
wherein updating the new snapshot tree with the changeset comprises: determining the changeset exceeds a threshold; scanning entries associated with data in the snapshot tree; and updating the new snapshot tree with the data in the snapshot tree.
However, DEWEY in view of XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA teaches wherein updating the new snapshot tree with the changeset comprises: determining the changeset exceeds a threshold; scanning entries associated with data in the snapshot tree (SADANANDA [0015] teaches when an updated snapshot delta value is greater (i.e. exceeds) than a threshold value, a snapshot action is performed; SADANANDA [0033-0034] also teach analyzing and identifying data blocks, where DEWEY [0029] teaches the hierarchy of parent and child snapshots may he referred to as a snapshot tree);
updating the new snapshot tree with the data in the snapshot tree (SADANANDA [0034-0035] teach the delta counter may increment the last value of snapshot delta count by the volume of data modified during a new transaction, where the new updated value is the combination of identified data before the transaction and after the transaction, where SADANANDA's having both data from before and after a transaction combined in a new value is considered updating).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DEWEY, XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA before them, to include SADANANDA’s evaluation of change in data and a threshold in DEWEY, XIAO, DEVENDRAN, IDREOS, and BAJAJ’s storage system that utilizes snapshot trees. One would have been motivated to make such a combination in order to minimize data loss caused by delay in snapshot creating as well as minimizing storage space waste due to creation of snapshots having similar or the same data as taught by SADANANDA ([0016]). 
Regarding claim 17, DEWEY in view of XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA teaches the elements of claim 16 as outlined above. DEWEY in view of XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA also teaches:
wherein updating the new snapshot tree with the data in the snapshot tree comprises: detecting an update to data associated with an entry that has been scanned (SADANANDA [0050-0054] teach upon a new transaction (i.e. entry) being detected, the new transaction includes data modification operation performed on data blocks of the storage device, where [0033-0034] teach analyzing data blocks to determine the volume of data written or modified during a transaction);
updating the snapshot tree and the new snapshot tree with the updated data (DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree, where SADANANDA [0034-0035] teach the delta counter may increment last value of snapshot delta count by the volume of data modified during a new transaction, where the new updated value is the combination of identified data before the transaction and after the transaction, where SADANANDA's having both data from before and after a transaction combined in a new value is considered updating).
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA as set forth in claim 16 is equally applicable to claim 17. 
Regarding claim 18, DEWEY in view of XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA teaches the elements of claim 16 as outlined above. DEWEY in view of XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA also teaches:
wherein updating the new snapshot tree with the data in the snapshot tree comprises: detecting an update to data associated with an entry that has not been scanned (SADANANDA [0050-0054] teach upon a new transaction (i.e. entry) being detected, the new transaction includes data modification operation performed on data blocks of the storage device, where [0034] teaches identifying and using the data before the transaction);
updating the snapshot tree and the new snapshot tree with the updated data (DEWEY [0029] teaches the hierarchy of parent and child snapshots may be referred to as a snapshot tree, where SADANANDA [0034-0035] teach the delta counter may increment last value of snapshot delta count by the volume of data modified during a new transaction, where the new updated value is the combination of identified data before the transaction and after the transaction, where SADANANDA's having both data from before and after a transaction combined in a new value is considered updating).
The same motivation that was utilized for combining DEWEY, XIAO, DEVENDRAN, IDREOS, BAJAJ, and SADANANDA as set forth in claim 16 is equally applicable to claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUNDSTROM (Pub. No.: US 2021/0165808 A1) – “COMPUTER SYSTEM AND METHOD FOR INDEXING AND RETRIEVAL OF PARTIALLY SPECIFIED TYPE-LESS SEMI-INFINITE INFORMATION” relates to determining an optimal block size depending on the application such that the number of retrievals of blocks of optimal block size is minimized as well as the total time for the computation.
DODD (Pub. No.: US 2012/0310890 A1) – “DATA COMPRESSION AND STORAGE TECHNIQUES” relates to page size may be user selectable to optimize the page size for a given application.
BHANDARU (Pub. No.: US 2020/0117642 A1) – “DETERMINING OPTIMAL DATA SIZE FOR DATA DEDUPLICATION OPERATION” relates to optimal or preferred data block size for different workloads may be different for different applications.
DECKER (Patent No.: US 10,936,795 B2) – “Techniques for Use of Snapshots with Browsing Transitions” relates to the page complexity being determined by a page render tree size and replacing the snapshot with the current version of the page.
LEE (Pub. No.: US 2012/0096216 A1) – “Indexing Method for Flash Memory” relates to an indexing method based on a tree structure with the use of plurality of pages and index nodes.
RIPBERGER (Pub. No.: US 2004/0250043 A1) – “Virtualization of physical storage using size optimized hierarchical tables” relates to the use of a storage controller that manages the allocation of physical storage segments to which a tree structure is utilized.
YE (Pub. No.: US 2014/0223126 A1) – “Method, Apparatus, and System for Generating and Recovering Memory Snapshot of Virtual Machine" relates to the use of memory snapshots in combinations with virtual machines.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138